DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 2 contains blank lines that appear to be missing priority application numbers.  
Appropriate correction is required.
Claim Objections
Claims 1-7, 9, and 13 are objected to because of the following informalities:  
Claim 1, lines 9-10 recite, "and conduit having". The statement is grammatically incorrect as an article (the/a/an) should be present before the noun.  Although it would be understood to be "the conduit" previously recited in line 8, the claim should be amended accordingly.  Claim 9 is objected to for substantially the same reasons as line 1 recites, "of conduit is".  
Claim 13, line 1 recites, “the conduit distal portion”. Although the phrase would be understood, for consistency of claim language it is suggested that applicant amend the claim to recite “a distal portion of the conduit”.   See claim 9 which recites “a distal portion of conduit” and claim 20 which recites “a distal end of the conduit”.
Claims 2-7 are included due to their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8-10, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Gianotti et al. [WO2018/050262].
With respect to Claim 1, Ma discloses: (Figure 1-3, 5, and 6) A treatment system (system 10) comprising: an electrolytically corrodible core wire (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion (…a detachment zone 30 between the delivery wire 31 and the implant wire 33. The detachment zone 30 can represent the joining of a distal end 41 of the delivery wire 31 and a proximal end 43 of the implant wire 33, [0044]); an occlusive member (implant 20) having a proximal hub (50) coupled to the core wire distal portion (… a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]), the occlusive member having a constrained state for delivery to an aneurysm and an expanded state in which at least a portion of the occlusive member is configured to be disposed across a neck of the aneurysm (See Figures 2 and 3, braid ball implant 20 can be formed from tubular braid stock including a resilient material, such as Nitinol, that defines an open volume (generally round, spherical, ovular, heart-shaped, etc.) in an uncompressed/unconstrained state…the implant 20 can be set within an aneurysm sac 2…implant 20 can be delivered by access through the trunk vessel 6 (e.g., the basilar artery), preferably through a commercially available microcatheter with a delivery system, [0039-0041]; Examiner understands that the occlusive member is capable of attaining an uncompressed/unconstrained state. In addition, it is to be understood that the device will be compressed/constrained whilst moving through the microcatheter throughout the vascular system. Thus the examiner understands the occlusive member of the prior art must have a constrained state for delivery and then expand into the body once placed at the target site, and thus meets the limitations as claimed).
Ma fails to disclose: a conduit extending along at least a portion of the core wire, the conduit having a distal end configured to be disposed within the aneurysm alongside the occlusive member, and conduit having a lumen configured to pass an embolic element therethrough.
Within the same field of occlusive systems, Gianotti discloses: a conduit (microcatheter 1540) extending along at least a portion of the core wire, the conduit having a distal end configured to be disposed within the aneurysm (See figure 15, 1510) alongside the occlusive member (1520), and conduit having a lumen configured to pass an embolic element (coils 1530) therethrough (…catheter system, comprising a hydraulically actuatable braided member 1520, can be adequately positioned in the vessel lumen adjacent to a wide-necked aneurysm 1510. Consecutively, a microcatheter 1540 intended for aneurysm embolization can be advanced through or around the temporarily expanded braided member, [00101]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system of Ma with the conduit of Gianotti for the purpose of aneurysm embolization, so that the microcatheter can enter the aneurysm sac, [Gianotti, 00101].
With respect to Claim 6, Ma further discloses: The treatment system of claim 1, wherein the core wire (31 and 33) comprises a proximal insulating layer annularly contacting the proximal portion of the core wire (proximal insulating layer 34, the proximal insulating layer 34 can circumferentially surround an outer surface of the delivery wire 31, [0045]) and a distal insulating layer annularly distal insulating layer 32, the distal insulating layer 32 can circumferentially surround and contact an outer surface of the implant wire 33, [0045]).
With respect to Claim 8, Ma discloses: (Figure 1-3, 5, and 6) A treatment system (system 10) comprising: an electrolytically corrodible core wire (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion; an occlusive member (implant 20) having a proximal hub (50) coupled to the core wire distal portion (… a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]), the occlusive member configured to be positioned at or adjacent to a treatment site (See Figures 2 and 3, the implant 20 can be set within an aneurysm sac 2, [0041]). 
Ma fails to disclose: a conduit extending along at least a portion of the core wire, the conduit having a lumen configured to pass an embolic element therethrough.
Within the same field of occlusive systems, Gianotti discloses: a conduit (1540) extending along at least a portion of the core wire (See figure 15), the conduit having a lumen configured to pass an embolic element (1530) therethrough (…catheter system, comprising a hydraulically actuatable braided member 1520, can be adequately positioned in the vessel lumen adjacent to a wide-necked aneurysm 1510. Consecutively, a microcatheter 1540 intended for aneurysm embolization can be advanced through or around the temporarily expanded braided member, [00101]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system of Ma with the conduit of Gianotti for the purpose of aneurysm embolization, so that the microcatheter can enter the aneurysm sac, [Gianotti, 00101].
1540) is configured to be disposed at or adjacent the treatment site alongside the occlusive member (…catheter system, comprising a hydraulically actuatable braided member 1520, can be adequately positioned in the vessel lumen adjacent to a wide-necked aneurysm 1510. Consecutively, a microcatheter 1540 intended for aneurysm embolization can be advanced through or around the temporarily expanded braided member, [00101]).
With respect to Claim 10, as discussed above it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system of Ma with the conduit of Gianotti.  Thus, Ma as modified by Gianotti discloses: The treatment system of claim 8, wherein the treatment site comprises an aneurysm sac (wide-necked aneurysm 1510), and wherein the occlusive member (1520; Gianotti) is configured to be disposed within the aneurysm sac (1510; Gianotti) and a distal portion of the conduit (1540; Gianotti) is configured to be disposed within the aneurysm sac for delivery of the embolic element to within the aneurysm sac (…catheter system, comprising a hydraulically actuatable braided member 1520, can be adequately positioned in the vessel lumen adjacent to a wide-necked aneurysm 1510. Consecutively, a microcatheter 1540 intended for aneurysm embolization can be advanced through or around the temporarily expanded braided member, [00101]; Gianotti; Examiner understands that the conduit can extend through or around the occlusive implant, thus allowing it to extend beyond a distal end of the implant).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system of Ma with a conduit whose distal portion can be disposed within the aneurysm sac as taught by Gianotti, for the purpose of depositing embolic elements directly into the aneurysm sac for embolization treatment, [Gianotti, 00101].
20) comprises an expandable mesh (See figure 2, braid ball implant; Examiner understands a braid to be an equivalent of a mesh) having a constrained state for delivery (See Figures 2 and 3, braid ball implant 20 can be formed from tubular braid stock including a resilient material, such as Nitinol, that defines an open volume (generally round, spherical, ovular, heart-shaped, etc.) in an uncompressed/unconstrained state…the implant 20 can be set within an aneurysm sac 2…implant 20 can be delivered by access through the trunk vessel 6 (e.g., the basilar artery), preferably through a commercially available microcatheter with a delivery system, [0039-0041]; Examiner understands that the occlusive member is capable of attaining an uncompressed/unconstrained state. In addition, it is to be understood that the device will be compressed/constrained whilst moving through the microcatheter throughout the vascular system. Thus the examiner understands the occlusive member of the prior art must have a constrained state for delivery and then expand into the body once placed at the target site, and thus meets the limitations as claimed) to an aneurysm and an expanded state (See Figures 2 and 3, the implant 20 can be set within an aneurysm sac 2…implant 20 can be delivered by access through the trunk vessel 6 (e.g., the basilar artery), preferably through a commercially available microcatheter with a delivery system, [0041]) in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (The braid ball implant 20 can include a single layer or two layers 26, 28 (inner and outer layer, respectively) construction at least where impacted by flow at the neck 9 of the aneurysm 2, [0039]).
With respect to Claim 16, Ma discloses: A treatment system comprising: a core member (31 and 33) having a proximal portion (41), a distal portion (43), and a detachment zone (30) between the proximal portion and the distal portion; an occlusive implant (20) coupled to the core member distal portion, the occlusive implant configured to be delivered to an aneurysm (See Figures 2 and 3, the implant 20 can be set within an aneurysm sac 2, [0041]);… wherein, after severing the core member via the detachment zone, the core member proximal portion…can be removed while the occlusive implant and the core member distal portion remain within the aneurysm (See figure 5 and 6; …a delivery system 10 includes a delivery wire 31 (e.g., core member, etc.), an implant wire 33, and a detachment zone 30 between the delivery wire 31 and the implant wire 33… proximal and distal insulating layers 34, 32 leave exposed the detachment zone 30 between the delivery wire 31 and the implant wire 33. When in contact with a body fluid, such as blood, the fluid serves as an electrolyte allowing current to be focused on the non-coated detachment zone 30… thereby reducing the time required to erode away the detachment zone 30, [0044-0046] Similar to the detachment zone 30 of FIGS. 4-5,…the detachment zone 60 may join the distal end 41 of the delivery wire 31 to the proximal end 43 of the implant wire 33, [0054]; Examiner understands that due to the placement of the detachment zone between proximal and distal portions of the core wire (between delivery wire and implant wire), upon detachment, the distal portion of the core member (implant wire) will remain in the aneurysm along with the occlusive implant). 
Ma fails to disclose: a conduit extending along at least a portion of the core member, the conduit having a lumen configured to pass an embolic element therethrough to within the aneurysm…and the conduit can be removed. 
Within the same field of occlusive systems, Gianotti discloses: a conduit (1540) extending along at least a portion of the core member (catheter system, comprising 1520), the conduit having a lumen configured to pass an embolic element (1530) therethrough to within the aneurysm (1510)…and the conduit can be removed (…the mesh size of the braided member can be controllably decreased through hydraulic axial actuation of the braided member, such that the micro-catheter inserted through the lateral wire mesh of the braided member can be actively stabilized, preventing inadverted loss of position…a side by side placement above the lateral braided surface, the controllably adjustable axial actuation means of the braided member can be utilized to achieve an atraumatic, dimensional and radial force adaption, resulting in a similarly stabilizing effect…Upon reversal of the axial compression, these materials can stay entrapped within the braided structure, facilitating convenient retrieval from the treatment side, [00101]; Examiner understands that due to the requirement of needing to stabilize and release axial compression of the occlusive member relative to the conduit 1540 in order to dispose of the embolic element, the conduit can move independently relative to the occlusive member 1520). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system of Ma with the conduit of Gianotti for the purpose of aneurysm embolization, so that the microcatheter can enter the aneurysm sac, deposit embolic material, and the embolic material will remain within the aneurysm sac and occlusive member upon retrieval [Gianotti, 00101].
With respect to Claim 17, Ma further discloses: The treatment system of claim 16, wherein the occlusive implant (20) comprises an expandable mesh (See figure 2, braid ball implant; Examiner understands a braid to be an equivalent of a mesh) having a constrained state for delivery to the aneurysm and an expanded state (See Figures 2 and 3, braid ball implant 20 can be formed from tubular braid stock including a resilient material, such as Nitinol, that defines an open volume (generally round, spherical, ovular, heart-shaped, etc.) in an uncompressed/unconstrained state…the implant 20 can be set within an aneurysm sac 2…implant 20 can be delivered by access through the trunk vessel 6 (e.g., the basilar artery), preferably through a commercially available microcatheter with a delivery system, [0039-0041]; Examiner understands that the occlusive member is capable of attaining an uncompressed/unconstrained state. In addition, it is to be understood that the device will be compressed/constrained whilst moving through the microcatheter throughout the vascular system. Thus the examiner understands the occlusive member of the prior art must have a constrained state for delivery and then expand into the body once placed at the target site, and thus meets the limitations as claimed) in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (The braid ball implant 20 can include a single layer or two layers 26, 28 (inner and outer layer, respectively) construction at least where impacted by flow at the neck 9 of the aneurysm 2, [0039]).
With respect to Claim 19, Ma further discloses: The treatment system of claim 16, wherein the detachment zone (30) comprises a portion of the core member configured to be severed via electrolytic corrosion (…delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points so that while in contact with a body fluid, one or more portions of the implant may be released from the delivery wire, [0036]; …proximal and distal insulating layers 34, 32 leave exposed the detachment zone 30 between the delivery wire 31 and the implant wire 33. When in contact with a body fluid, such as blood, the fluid serves as an electrolyte allowing current to be focused on the non-coated detachment zone 30, [0046]).
With respect to Claim 20, Ma discloses: The treatment system of any claim 16, 
Ma fails to disclose: wherein a distal end of the conduit extends distally beyond a distal end of the occlusive implant.
Within the same field of occlusive systems, Gianotti discloses: wherein a distal end of the conduit (1540) extends distally beyond a distal end of the occlusive implant (See Figure 15, a microcatheter 1540 intended for aneurysm embolization can be advanced through or around the temporarily expanded braided member, so that the distal tip of the microcatheter can enter the aneurysm sac, [00101]; Examiner understands that the conduit can extend through or around the occlusive implant, thus allowing it to extend beyond a distal end of the implant). 
.

Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] as modified by Gianotti et al [WO2018/050262] as applied to claims 1, 8, and 16 above, and further in view of Moeller [2018/0206852] (Filing date 1/18/18).
With respect to Claims 2, 11, and 18, as discussed above, Ma as modified by Gianotti disclose: The treatment system of claims 1, 8, and 16. 
Ma as modified by Gianotti fail to disclose: a conduit comprising a flexible tubular member.
Within the same field of occlusive systems, Moeller discloses: (Figure 3-4) a conduit (sheath 60) comprising a flexible tubular member (…sheath 60 is preferably flexible, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Ma as modified by Gianotti with flexibility as taught by Moeller, for the purpose of steerability through the curved vasculature, [0070, Moeller].

Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] as modified by Gianotti et al [WO2018/050262] as applied to claims 1, and 8 above, and further in view of Sepetka et al [2014/0200607].
With respect to Claims 3 and 12, as discussed above, Ma discloses: The treatment system of claims 1 and 8.

Within the same field of occlusive systems, Sepetka discloses: (Figure 26-27, conduit, hypotube 28) a stylet configured to be removably disposed within the lumen of the conduit (A stylet may be included within the hypotube…stylet may be removable, [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Ma as modified by Gianotti with the stylet of Sepetka for the purpose of providing greater column strength to the hypotube, especially during tracking through the delivery device (i.e. microcatheter) and vasculature, [Sepetka, 0074].
With respect to Claim 7, Ma as modified by Gianotti disclose: The treatment system of claim 1.
Ma as modified by Gianotti fail to disclose: the embolic element is a liquid embolic.
Within the same field of occlusive systems, Sepetka discloses: (Figure 26-27, conduit, hypotube 28) the embolic element is a liquid embolic (…hypotube is subsequently used to deliver further embolic agents (i.e. embolic coils, liquid embolic, hydrogel), [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Ma as modified by Gianotti with a liquid embolic, as taught by Sepetka, for the purpose of treating and filling the remaining portion of the aneurysm, [Sepetka, [0075]. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] as modified by Gianotti et al [WO2018/050262] as applied to claims 1, and 8 above, and further in view of Leopold et al [2014/0215792].

Ma as modified by Gianotti fail to disclose: the conduit has a distal portion having a smaller cross-sectional dimension than a proximal portion of the conduit.
Within the same field of occlusive systems, Leopold discloses: (Figure 2) the conduit (guide sheath 102, guide sheath assembly that can be used to access a treatment site, [0085]) has a distal portion having a smaller cross-sectional dimension than a proximal portion of the conduit (The guide sheath distal end 110 can be tapered, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Ma as modified by Gianotti with the conduit having a smaller distal cross-sectional dimension that a proximal portion of that conduit, as taught by Leopold, for the purpose of assisting in configuring the tip to be atraumatic and enabling tracking through tortuous peripheral vasculature, [Leopold, 0086-0087].  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] as modified by Gianotti et al [WO2018/050262] as applied to claims 1, and 8 above, and further in view of Chouinard et al [2015/0005808].
With respect to Claims 5 and 14, as discussed above, Ma as modified by Gianotti disclose: The treatment system of any claims 1 and 8.
Ma as modified by Gianotti fail to disclose: the conduit is coupled to the core wire such that the two cannot slide relative to one another.
Within the same field of occlusive systems, Chouinard discloses: (Figures 1C-1E, FIGS. 1A-1E depict the distal portions of two elongate delivery control devices that comprise an example deployment system 100, [0042]) the conduit (120) is coupled to the core wire (110) such that the two …the body member 110 and the body locking member 120 are elongate members such as wires, shafts, tubes, or rods, and the like…In some embodiments, the groove 118 is configured to provide a selected amount of resistance to axial translation movement between the body member 110 and the body locking member 120, [0043-0046]; Examiner understands that the feature of locking the two members together is used for the same purpose of limiting the axially motion between the two members and the selected resistance can be as little or as much as required by the user. Thus, the prior art reads to the limitations of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the treatment system and conduit of Ma as modified by Gianotti with a conduit coupled to the core wire such that the two cannot slide relative to one another as taught by Chouinard, for the purpose of cooperative engagement between the two members to provide resistance of axial translation, enablement of alignment therebetween, and mitigation for undesirable twisting, [Chouinard, 0046]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document A discloses an occlusive member with a proximal hub and a conduit extending along at least a portion configured to pass an embolic element therethrough. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771